I am compelled to dissent from the majority opinion of the court on this appeal because I am convinced that the majority opinion is contrary to all pronouncements on the subject. It is directly in the teeth of an unpublished opinion written by Judge Crownover of this court in 1938. The opinion to which I refer is: R.L. Hays v. *Page 101 
Commerce Union Bank et al., from Maury County Equity. A certified copy is found among the exhibits in the instant case. The majority opinion is likewise contrary to the case of McAllister v. Drapeau, 14 Cal. 2d 102, 92 P.2d 911, 125 A.L.R. 800, which was approved by this court in Smith v. Redwine, 26 Tenn. App. 104,  168 S.W.2d 185.
The cases above cited state the reasons for the conclusion therein. These reasons are supported by excellent authority. To my mind the reasoning is sound and should be adhered to.
This record overwhelmingly supports the finding of the Chancellor. His conclusions of law based thereon are sound. He should be affirmed.
I am not encumbering this record by a finding of fact or a recital of the various pleadings herein. This has been done in the majority opinion.
The undisputed facts are that the holder of the second mortgage herein released his trust deed before the H.O.L.C. made their loan thereon. He took an unsecured note therefor and after the H.O.L.C. had placed their trust deed of record he secured a trust deed for this unsecured note, placed it of record and now sues thereon.
The holder of the first mortgage had to reduce his mortgage considerably to enable the H.O.L.C. to make the loan. This act of the holder of the record mortgage was clearly a fraud on the government and should be repelled as contrary to public policy. Of course the right of the assignee of these record mortgage notes can rise no higher than that of the assignor. *Page 102